Name: Council Regulation (EC, Euratom) NoÃ 1323/2008 of 18Ã December 2008 adjusting with effect from 1Ã July 2008 the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  social protection
 Date Published: nan

 23.12.2008 EN Official Journal of the European Union L 345/10 COUNCIL REGULATION (EC, EURATOM) No 1323/2008 of 18 December 2008 adjusting with effect from 1 July 2008 the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and Annexes VII, XI and XIII thereto, and the first paragraph of Article 20, and Articles 64 and 92 of the Conditions of Employment of Other Servants, Having regard to the proposal from the Commission, Whereas: In order to guarantee that the purchasing power of Community officials and other servants develops in parallel with that of national civil servants in the Member States, the remuneration and pensions of officials and other servants of the European Communities should be adjusted under the 2008 annual review, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2008, the date 1 July 2007 in the second paragraph of Article 63 of the Staff Regulations shall be replaced by 1 July 2008. Article 2 With effect from 1 July 2008, the table of basic monthly salaries in Article 66 of the Staff Regulations applicable for the purposes of calculating remuneration and pensions shall be replaced by the following: 1.7.2008 STEP GRADE 1 2 3 4 5 16 16 299,08 16 983,99 17 697,68 15 14 405,66 15 011,01 15 641,79 16 076,97 16 299,08 14 12 732,20 13 267,22 13 824,73 14 209,36 14 405,66 13 11 253,14 11 726,01 12 218,75 12 558,70 12 732,20 12 9 945,89 10 363,83 10 799,33 11 099,79 11 253,14 11 8 790,51 9 159,90 9 544,81 9 810,36 9 945,89 10 7 769,34 8 095,82 8 436,01 8 670,72 8 790,51 9 6 866,80 7 155,35 7 456,03 7 663,46 7 769,34 8 6 069,10 6 324,13 6 589,88 6 773,22 6 866,80 7 5 364,07 5 589,48 5 824,35 5 986,40 6 069,10 6 4 740,94 4 940,16 5 147,76 5 290,97 5 364,07 5 4 190,20 4 366,28 4 549,76 4 676,34 4 740,94 4 3 703,44 3 859,06 4 021,22 4 133,10 4 190,20 3 3 273,22 3 410,76 3 554,09 3 652,97 3 703,44 2 2 892,98 3 014,55 3 141,22 3 228,61 3 273,22 1 2 556,91 2 664,35 2 776,31 2 853,56 2 892,98 Article 3 With effect from 1 July 2008, the correction coefficients applicable under Article 64 of the Staff Regulations to the remuneration of officials and other servants shall be as indicated in column 2 of the following table. With effect from 1 January 2009, the correction coefficients applicable under Article 17(3) of Annex VII to the Staff Regulations to transfers by officials and other servants shall be as indicated in column 3 of the following table. With effect from 1 July 2008, the correction coefficients applicable to pensions under Article 20(1) of Annex XIII to the Staff Regulations shall be as indicated in column 4 of the following table. With effect from 16 May 2008, the correction coefficients applicable to the remuneration of officials and other servants under Article 64 of the Staff Regulations shall be as indicated in column 5 of the following table. With effect from 1 May 2008, the correction coefficients applicable to the remuneration of officials and other servants under Article 64 of the Staff Regulations shall be as indicated in column 6 of the following table. With effect from 16 May 2008, the correction coefficients applicable to pensions under Article 20(1) of Annex XIII to the Staff Regulations shall be as indicated in column 7 of the following table. Country/Place Remuneration 1.7.2008 Transfer 1.1.2009 Pension 1.7.2008 Remuneration 16.5.2008 Remuneration 1.5.2008 Pension 16.5.2008 1 2 3 4 5 6 7 Bulgaria 62,5 100,0 70,5 Czech Rep. 98,1 91,1 100,0 Denmark 139,4 136,4 136,4 Germany 98,9 99,4 100,0 Bonn 98,0 Karlsruhe 96,4 MÃ ¼nich 105,3 Estonia 81,9 100,0 85,0 Greece 95,0 94,9 100,0 Spain 101,6 96,0 100,0 France 115,5 106,3 106,3 Ireland 121,9 118,5 118,5 Italy 111,5 107,6 107,6 Varese 98,6 Cyprus 89,2 91,9 100,0 Latvia 79,8 100,0 85,1 Lithuania 71,9 100,0 76,3 Hungary 94,0 81,6 100,0 Malta 85,0 86,7 100,0 Netherlands 109,1 101,5 101,5 Austria 107,8 106,9 106,9 Poland 84,6 100,0 93,8 Portugal 91,7 91,0 100,0 Romania 66,9 100,0 75,2 Slovenia 86,0 100,0 90,2 Slovakia 87,3 81,9 100,0 Finland 119,8 116,2 116,2 Sweden 115,3 111,5 111,5 United Kingdom 105,4 125,6 105,4 Culham 100,9 Article 4 With effect from 1 July 2008, the amount of the parental leave allowance referred to in the second and third subparagraphs of Article 42a of the Staff Regulations shall be EUR 878,32 and EUR 1 171,09 respectively for single parents. Article 5 With effect from 1 July 2008, the basic amount of the household allowance referred to in Article 1(1) of Annex VII to the Staff Regulations shall be EUR 164,27. With effect from 1 July 2008, the amount of the dependent child allowance referred to in Article 2(1) of Annex VII to the Staff Regulations shall be EUR 358,96. With effect from 1 July 2008, the amount of the education allowance referred to in Article 3(1) of Annex VII to the Staff Regulations shall be EUR 243,55. With effect from 1 July 2008, the amount of the education allowance referred to in Article 3(2) of Annex VII to the Staff Regulations shall be EUR 87,69. With effect from 1 July 2008, the minimum amount of the expatriation allowance referred to in Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto shall be EUR 486,88. Article 6 With effect from 1 January 2009, the kilometric allowance referred to in the second subparagraph of Article 8(2) of Annex VII to the Staff Regulations shall be adjusted as follows: EUR 0 for every km from 0 to 200 km EUR 0,3651 for every km from 201 to 1 000 km EUR 0,6085 for every km from 1 001 to 2 000 km EUR 0,3651 for every km from 2 001 to 3 000 km EUR 0,1216 for every km from 3 001 to 4 000 km EUR 0,0586 for every km from 4 001 to 10 000 km EUR 0 for every km over 10 000 km. To the above kilometric allowance a flat-rate supplement shall be added, amounting to:  EUR 182,54 if the distance by train between the place of employment and the place of origin is between 725 km and 1 450 km,  EUR 365,04 if the distance by train between the place of employment and the place of origin is greater than 1 450 km. Article 7 With effect from 1 July 2008, the daily subsistence allowance referred to in Article 10(1) of Annex VII to the Staff Regulations shall be:  EUR 37,73 for an official who is entitled to the household allowance,  EUR 30,42 for an official who is not entitled to the household allowance. Article 8 With effect from 1 July 2008, the lower limit for the installation allowance referred to in Article 24(3) of the Conditions of Employment of Other Servants shall be:  EUR 1 074,14 for a servant who is entitled to the household allowance,  EUR 638,68 for a servant who is not entitled to the household allowance. Article 9 With effect from 1 July 2008, for the unemployment allowance referred to in the second subparagraph of Article 28a(3) of the Conditions of Employment of Other Servants, the lower limit shall be EUR 1 288,19, the upper limit shall be EUR 2 576,39 and the standard allowance shall be EUR 1 171,09. Article 10 With effect from 1 July 2008, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following: 1.7.2008 STEP CATEGORY GROUP 1 2 3 4 A I 6 565,32 7 378,56 8 191,80 9 005,04 II 4 765,00 5 229,31 5 693,62 6 157,93 III 4 004,25 4 182,62 4 360,99 4 539,36 B IV 3 846,60 4 223,18 4 599,76 4 976,34 V 3 021,43 3 220,60 3 419,77 3 618,94 C VI 2 873,61 3 042,79 3 211,97 3 381,15 VII 2 571,98 2 659,49 2 747,00 2 834,51 D VIII 2 324,67 2 461,59 2 598,51 2 735,43 IX 2 238,75 2 269,94 2 301,13 2 332,32 Article 11 With effect from 1 July 2008, the table of basic monthly salaries in Article 93 of the Conditions of Employment of Other Servants shall be replaced by the following: FUNCTION GROUP 1.7.2008 STEP GRADE 1 2 3 4 5 6 7 IV 18 5 618,70 5 735,55 5 854,82 5 976,58 6 100,87 6 227,74 6 357,25 17 4 965,96 5 069,23 5 174,64 5 282,26 5 392,10 5 504,24 5 618,70 16 4 389,04 4 480,31 4 573,49 4 668,59 4 765,68 4 864,79 4 965,96 15 3 879,15 3 959,82 4 042,17 4 126,23 4 212,03 4 299,63 4 389,04 14 3 428,49 3 499,79 3 572,57 3 646,87 3 722,70 3 800,12 3 879,15 13 3 030,19 3 093,21 3 157,53 3 223,19 3 290,22 3 358,65 3 428,49 III 12 3 879,08 3 959,75 4 042,09 4 126,14 4 211,95 4 299,53 4 388,94 11 3 428,46 3 499,75 3 572,53 3 646,82 3 722,65 3 800,06 3 879,08 10 3 030,18 3 093,19 3 157,51 3 223,17 3 290,20 3 358,62 3 428,46 9 2 678,17 2 733,86 2 790,71 2 848,74 2 907,98 2 968,45 3 030,18 8 2 367,05 2 416,27 2 466,52 2 517,81 2 570,17 2 623,61 2 678,17 II 7 2 678,11 2 733,81 2 790,67 2 848,71 2 907,97 2 968,45 3 030,19 6 2 366,93 2 416,16 2 466,42 2 517,72 2 570,08 2 623,54 2 678,11 5 2 091,91 2 135,42 2 179,84 2 225,18 2 271,46 2 318,70 2 366,93 4 1 848,85 1 887,30 1 926,56 1 966,63 2 007,53 2 049,29 2 091,91 I 3 2 277,64 2 324,91 2 373,16 2 422,41 2 472,69 2 524,01 2 576,39 2 2 013,53 2 055,32 2 097,98 2 141,52 2 185,96 2 231,33 2 277,64 1 1 780,05 1 816,99 1 854,70 1 893,20 1 932,49 1 972,59 2 013,53 Article 12 With effect from 1 July 2008, the lower limit for the installation allowance referred to in Article 94 of the Conditions of Employment of Other Servants shall be:  EUR 807,93 for a servant who is entitled to the household allowance,  EUR 479,00 for a servant who is not entitled to the household allowance. Article 13 With effect from 1 July 2008, for the unemployment allowance referred to in the second subparagraph of Article 96(3) of the Conditions of Employment of Other Servants, the lower limit shall be EUR 966,15, the upper limit shall be EUR 1 932,29 and the standard allowance shall be EUR 878,32. Article 14 With effect from 1 July 2008, the allowances for shiftwork laid down in the first subparagraph of Article 1(1) of Regulation (ECSC, EEC, Euratom) No 300/76 (2) shall be EUR 368,17, EUR 555,70, EUR 607,58 and EUR 828,33. Article 15 With effect from 1 July 2008, the amounts referred to in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall be subject to a coefficient of 5,314614. Article 16 With effect from 1 July 2008, the table in Article 8(2) of Annex XIII to the Staff Regulations shall be replaced by the following: 1.7.2008 STEP GRADE 1 2 3 4 5 6 7 8 16 16 299,08 16 983,99 17 697,68 17 697,68 17 697,68 17 697,68 15 14 405,66 15 011,01 15 641,79 16 076,97 16 299,08 16 983,99 14 12 732,20 13 267,22 13 824,73 14 209,36 14 405,66 15 011,01 15 641,79 16 299,08 13 11 253,14 11 726,01 12 218,75 12 558,70 12 732,20 12 9 945,89 10 363,83 10 799,33 11 099,79 11 253,14 11 726,01 12 218,75 12 732,20 11 8 790,51 9 159,90 9 544,81 9 810,36 9 945,89 10 363,83 10 799,33 11 253,14 10 7 769,34 8 095,82 8 436,01 8 670,72 8 790,51 9 159,90 9 544,81 9 945,89 9 6 866,80 7 155,35 7 456,03 7 663,46 7 769,34 8 6 069,10 6 324,13 6 589,88 6 773,22 6 866,80 7 155,35 7 456,03 7 769,34 7 5 364,07 5 589,48 5 824,35 5 986,40 6 069,10 6 324,13 6 589,88 6 866,80 6 4 740,94 4 940,16 5 147,76 5 290,97 5 364,07 5 589,48 5 824,35 6 069,10 5 4 190,20 4 366,28 4 549,76 4 676,34 4 740,94 4 940,16 5 147,76 5 364,07 4 3 703,44 3 859,06 4 021,22 4 133,10 4 190,20 4 366,28 4 549,76 4 740,94 3 3 273,22 3 410,76 3 554,09 3 652,97 3 703,44 3 859,06 4 021,22 4 190,20 2 2 892,98 3 014,55 3 141,22 3 228,61 3 273,22 3 410,76 3 554,09 3 703,44 1 2 556,91 2 664,35 2 776,31 2 853,56 2 892,98 Article 17 With effect from 1 July 2008, the amount of the dependent child allowance referred to in the first subparagraph of Article 14 of Annex XIII to the Staff Regulations shall be as follows: 1.7.2008-31.12.2008 344,55 Article 18 With effect from 1 July 2008, the amount of the education allowance referred to in the first subparagraph of Article 15 of Annex XIII to the Staff Regulations shall be as follows: 1.7.2008-31.8.2008 70,14 Article 19 With effect from 1 July 2008, for the purposes of application of Article 18(1) of Annex XIII to the Staff Regulations, the amount of the fixed allowance mentioned in the former Article 4a of Annex VII thereto in force before 1 May 2004 shall be:  EUR 127,01 per month for officials in Grade C4 or C5,  EUR 194,73 per month for officials in Grade C1, C2 or C3. Article 20 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2008. For the Council The President M. BARNIER (1) OJ L 56, 4.3.1968, p. 1. (2) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof (OJ L 38, 13.2.1976, p. 1). (3) Council Regulation (EEC, Euratom, ECSC) No 260/68 of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8).